DETAILED ACTION

Notice of  AIA  Status
The present application, filed on or after March 19th, 2021, is being examined under the first
inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2021 have being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,6,7,9,10,11,12,16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent et al.  (US  20190057700 A1), hereinafter referenced as Kent.

Regarding Claim 1, Kent teaches a method comprising: 
determining, by a processing system, based on a first oral gesture detected by an intra-oral device located in a mouth of a user, an intended communication partner from among a plurality of available communication partners (Para.[0143],[0150]-[0153],[0168], Fig.8 and 9, the gesture made by the tongue in the touchpad (811-813) of  the communication device 800 ( which fits in the oral cavity of a person) coupled with processor 910, determines to communicate with wheel chair among other multiple remote devices); 
 	determining, by the processing system, a message based on a series of one or more second oral gestures detected by the intra-oral device (Para.[0150], more clicking gesture in the touchpad (811-813) by tongue may be interpreted as additional command by the device 800);
and causing, by the processing system, a communication system to send the message to a communication device associated with the intended communication partner ( Para.[0151], communication device 800 along with the processor 910 send the command to a wheelchair to control the functions).

Regarding Claim 2, The method of claim 1, wherein the message is a first message, the method further comprising: receiving, by the processing system, a second message from the communication device associated with the intended communication partner; and causing, by the processing system, the intra-oral device to generate output to convey the second message to the user of the intra-oral device (Para.[0163], the processor 910 execute the speech recognition SW module 920D to interpret the oral-based communications based on the obtained signals from another device and after detecting the words/phases spoken, the intra oral device (communication device 800) translate and transmit the translation to another device).

Regarding Claim 6, The method of claim 1, wherein determining the intended communication partner further comprises determining, by the processing system, the intended communication partner based on an orientation of a head of the user of the intra-oral device (Para.[0131], one or more signals can indicate a change in the person’s head position).
Regarding claim 16, is similar in scope and content of claim 6 above, and is rejected under similar rationale.

Regarding Claim 7, The method of claim 1, further comprising: determining, by the processing system, the plurality of available communication partners; and notifying, by the processing system, the user of the intra-oral device of the available communication partners (Para.[0168], a user of the intra oral device is notified by the processor and the control circuit of availability of multiple remote devices). 

Regarding claim 17, is similar in scope and content of claim 7 above, and is rejected under similar rationale.

Regarding Claim 9, The method of claim 1, further comprising sending, by the processing system, a notification to the communication device associated with the intended communication partner that the user of the intra-oral device wants to communicate with the intended communication partner.  (Para.[0151], clicking gestures detected by the touchpad may cause the wheel chair to turn on ( user wants to communicate)).

Regarding Claim 10,The method of claim 1, wherein determining the message comprises: determining, by the processing system, a language preferred by the intended communication partner; and determining, by the processing system, a translation of the message in the language preferred by the intended communication partner (Para.[0164], processor 910 execute the translation SW module 920F to perform, selecting the target language, translating and transmitting the translated communication back to another device).

Regarding Claim 11,The method of claim 1, further comprising notifying, by the processing system, the intended communication partner of a communication preference of the user of the intra-oral device (Para.[0187], a user of the intra oral device can select and choose which device to connect). 
  
Regarding Claim 12, A system comprising: 
a set of one or more sensors included in an intra-oral device configured to be worn in a mouth of a user, the sensors configured to detect oral gestures of the user of the intra- oral device (Para.[0095], [0142], Fig.8, sensors 212,located on the communication device 800 ( which fits in the oral cavity of a person) configured to detect oral gestures of the user); 
a processing system comprising processing circuitry configured to: determine, based on a first oral gesture detected by the sensors of the intra- oral device, an intended communication partner from among a plurality of available communication partners(Para.[0143],[0150]-[0153],[0168], Fig.8 and 9, the gesture made by the tongue in the touchpad (811-813) of  the communication device 800 ( which fits in the oral cavity of a person) coupled with sensors 212 and processing circuitry 900, determines to communicate with wheel chair among other multiple remote devices);  

and determine a message based on a series of one or more second oral gestures detected by the sensors of the intra-oral device (Para.[0095],[0150], more clicking gesture in the touchpad (811-813) by tongue may be interpreted as additional command by the device 800);
 
and a communication system configured to send the message to a communication device associated with the intended communication partner( Para.[0151], communication device 800 along with the processor 910 send the command to a wheelchair to control the functions).
 
Regarding Claim 20,  A non-transitory computer-readable storage medium having instructions stored thereon that, when executed, cause processing circuitry to: determine, based on a first oral gesture detected by an intra-oral device located in a mouth of a user, an intended communication partner from among a plurality of available communication partners (Para.[0143],[0150]-[0153],[0168], Fig.8 and 9, the gesture made by the tongue in the touchpad (811-813) of  the communication device 800 ( which fits in the oral cavity of a person) coupled with memory 920 and processing circuitry 900, determines to communicate with wheel chair among other multiple remote devices);  
determine a message based on a series of one or more second oral gestures detected by the intra-oral device (Para.[0150], more clicking gesture in the touchpad (811-813) by tongue may be interpreted as additional command by the device 800);
and cause a communication system to send the message to the communication device associated with the intended communication partner ( Para.[0151], communication device 800 along with the processor 910 send the command to a wheelchair to control the functions).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4, 5,8,13,14,15,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kent as stated above, in view of Kimmel et al. (US 20170238863 A1), hereinafter referenced as Kimmel. 

Regarding Claim 3, Kent teaches the method of claim 2. Kent fails to explicitly teach wherein causing the intra-oral device to generate the output to convey the second message comprises causing haptic stimulation devices of the intra-oral device to generate vibrations according to one or more vibration patterns that correspond to the second message.

However, Kimmel explicitly teaches wherein causing the intra-oral device to generate the output to convey the second message comprises causing haptic stimulation devices of the intra-oral device to generate vibrations according to one or more vibration patterns that correspond to the second message (Para.[0091],[0105],Fig.10, at step 1020 device provides feedback (output) in the form of a vibration in order to determine the actions of the device). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kimmel’s teaching of determining a condition based on the tracking of the feature in the user's oral cavity, into the method and apparatus for detecting oral-based communications of a person with a non-invasive and removable oral communication device taught by Kent, because this would effectively address a new way of improved sensing and interpreting data observed from the mouth, and then creating commands or information based on those and/or other data and/or observations. (Kimmel [0014]).

Regarding Claim 4, Kent teaches the method of claim 1. Kent fails to explicitly teach wherein: the first oral gesture comprises tapping of a tongue of the user on a specific tooth of the user, and determining the intended communication partner comprises determining, by the processing system, the intended communication partner based on a mapping of teeth to the available communication partners.

However, Kimmel explicitly teaches wherein: the first oral gesture comprises tapping of a tongue of the user on a specific tooth of the user, and determining the intended communication partner comprises determining, by the processing system, the intended communication partner based on a mapping of teeth to the available communication partners (Para.[0101], any command can be mapped with the touch of the tongue of the user to a certain tooth).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kimmel’s teaching of determining a condition based on the tracking of the feature in the user's oral cavity, into the method and apparatus for detecting oral-based communications of a person with a non-invasive and removable oral communication device taught by Kent, because this would effectively address a new way of improved sensing and interpreting data observed from the mouth, and then creating commands or information based on those and/or other data and/or observations. (Kimmel [0014]).

Regarding claim 14, is similar in scope and content of claim 4 above, and is rejected under similar rationale.

Regarding Claim 5, Kent teaches the method of claim 1. Kent fails to explicitly teach wherein determining the intended communication partner comprises determining, by the processing system, the plurality of available communication partners based on wireless signals generated by communication devices and detected by a device associated with the user of the intra-oral device.

However, Kimmel explicitly teaches wherein determining the intended communication partner comprises determining, by the processing system, the plurality of available communication partners based on wireless signals generated by communication devices and detected by a device associated with the user of the intra-oral device (Para.[0093],[0094], Fig.11 shows that the plurality of devices ( available communication partners) are connected with each other through a server wirelessly).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kimmel’s teaching of determining a condition based on the tracking of the feature in the user's oral cavity, into the method and apparatus for detecting oral-based communications of a person with a non-invasive and removable oral communication device taught by Kent, because this would effectively address a new way of improved sensing and interpreting data observed from the mouth, and then creating commands or information based on those and/or other data and/or observations. (Kimmel [0014]).

Regarding claim 15, is similar in scope and content of claim 5 above, and is rejected under similar rationale.

Regarding Claim 8, Kent teaches the method of claim 7. Kent fails to explicitly teach wherein notifying the user of the intra-oral device of the available communication partners comprises causing, by the processing system, a haptic stimulation device of the intra-oral device to generate a vibration indicating an available communication partner in the plurality of available communication partners.  

However, Kimmel explicitly teaches wherein notifying the user of the intra-oral device of the available communication partners comprises causing, by the processing system, a haptic stimulation device of the intra-oral device to generate a vibration indicating an available communication partner in the plurality of available communication partners (Para.[0097],[0098], the user is notified about the availability of  a device with a vibration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kimmel’s teaching of determining a condition based on the tracking of the feature in the user's oral cavity, into the method and apparatus for detecting oral-based communications of a person with a non-invasive and removable oral communication device taught by Kent, because this would effectively address a new way of improved sensing and interpreting data observed from the mouth, and then creating commands or information based on those and/or other data and/or observations. (Kimmel [0014]).

Regarding claim 18, is similar in scope and content of claim 8 above, and is rejected under similar rationale.

Regarding Claim 13, Kent teaches the method of claim 12. Kent fails to explicitly teach wherein: the system further comprises one or more haptic stimulation devices included in the intra-oral device, the communication system is configured to receive a second message from the communication device associated with the intended communication partner, and the processing circuitry is further configured to cause the one or more haptic stimulation devices to generate vibrations according to one or more vibration patterns that correspond to the second message.

However, Kimmel explicitly teaches wherein: the system further comprises one or more haptic stimulation devices included in the intra-oral device (Para.[0040], one or more stimulation devices are included),
the communication system is configured to receive a second message from the communication device associated with the intended communication partner, and the processing circuitry is further configured to cause the one or more haptic stimulation devices to generate vibrations according to one or more vibration patterns that correspond to the second message(Para.[0091],[0105],Fig.10, at step 1020 device provides feedback (output) in the form of a vibration in order to determine the actions of the device). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kimmel’s teaching of determining a condition based on the tracking of the feature in the user's oral cavity, into the method and apparatus for detecting oral-based communications of a person with a non-invasive and removable oral communication device taught by Kent, because this would effectively address a new way of improved sensing and interpreting data observed from the mouth, and then creating commands or information based on those and/or other data and/or observations. (Kimmel [0014]).
Regarding Claim 19, Kimmel in view of Kent teaches the method of claim 13. Kimmel further teaches wherein the intra-oral device includes at least some of the processing circuitry of the processing system (Para.[0027], some of the processing circuitry included in the device are any kind of signaling circuitry or communications device, including any kind of EMF transmitter/receiver device, a wireless communications device, and/or the like.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kimmel’s teaching of determining a condition based on the tracking of the feature in the user's oral cavity, into the method and apparatus for detecting oral-based communications of a person with a non-invasive and removable oral communication device taught by Kent, because this would effectively address a new way of improved sensing and interpreting data observed from the mouth, and then creating commands or information based on those and/or other data and/or observations. (Kimmel [0014]).


Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
Kimmel et al.  (US 20160154468 A1) Methods, apparatuses, systems, and computer-readable media for providing a user interface for communicating via an electronic device for use in an oral cavity of an animal and resistant to damage from bodily fluids and pressure. The device may include: a power device, which can power the apparatus, a memory storage device, which can store and recall data; a communications subsystem, which communicates with one or more remote devices; an output device, which creates stimulus directly or indirectly observable in the mouth environment; an input device, which can create signals according to activity in the mouth environment and can send them to the memory storage device and/or processor; and a processor coupled to the memory storage device, the communication subsystem, the output device and the input device. [Abstract]
Abolfathi et al. (US 8795172 B2) An electronic and transducer device can be attached, adhered, or otherwise embedded into or upon a removable oral appliance or other oral device to form a two-way communication assembly. In another embodiment, the device provides an electronic and transducer device that can be attached, adhered, or otherwise embedded into or upon a removable oral appliance or other oral device to form a medical tag containing patient identifiable information. Such an oral appliance may be a custom-made device fabricated from a thermal forming process utilizing a replicate model of a dental structure obtained by conventional dental impression methods. [Abstract]
Ogawa et al. (US 20210027759 A1) A smart and scalable dementia assistant device is provided that converses with a patient in voices familiar with the patient. It utilizes content learned from the patient and content provided by family, friends, caregivers, and doctors, and autonomously adjusts conversations based on the changing state of the patient's dementia state. The device autonomously controls IoT devices (e.g. doors, elevators, TV’s, medical dispensers) to help and assist the dementia patient using oral and IoT sensors. [Abstract]
Salamini et al. (US 20140220520 A1) An intraoral method, biofeedback system and kit are provided for supplying intraoral feedback representative of a speaker's pronunciation during sound production, which feedback may be used for training and enhancing a speaker's pronunciation accuracy.[Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)-272-4048.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.S./Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658